 1   JOEL F. HANSEN, ESQ.
     Nevada Bar No. 1876
 2   HANSEN & HANSEN, LLC
     9030 W. Cheyenne Ave. #210
 3   Las Vegas, NV 89129
     (702) 906-1300: office
 4   (702) 620-5732: facsimile
     jfhansen@hansenlawyers.com
 5   Attorney for Plaintiff
 6                                 UNITED STATES DISTRICT COURT
 7
                                       CLARK COUNTY, NEVADA
 8
      HELEN ARMSTRONG
                                                           CASE NO.     2:17-cv-02528
 9
                               Plaintiff,
10

11    v.

12    TERRY REYNOLDS, in his individual capacity
      and as Deputy Director of Nevada division of
13    Business and Industry; STEVE GEORGE , in his
      individual capacity and as an administrator of the
14    Nevada Division of Industrial Relations;
15    LANKFORD, in his individual capacity and as
      Chief Administrative Officer of Nevada OSHA;
16    and LARA PELLEGRINI, in her individual
      capacity and as Whistleblower Chief Investigator
17    of Nevada OSHA, DOES I through X, unknown
      individuals, and ROES XI through XX, entities,
18    government agencies, corporations, or other
19    companies and/or businesses currently unknown;

20
                              Defendants.
21

22
                     EMERGENCY MOTION OR REQUEST TO EXTEND TIME
23
            COMES NOW, Plaintiff, HELEN ARMSTRONG, and requests this Court to extend the time
24
     it has allotted for her to submit an amended complaint setting forth amended causes of action under
25
     Counts I, IV, V, VI, and X.
26
27          This Court had the final pleading regarding Defendants’ Motion to Dismiss, Defendants’

28   Reply in Support of their Motion to Dismiss, before it on July 23, 2018, a period of 7 ½ months,

                                                       1
 1   approximately 224 days. But the Court has only given the Plaintiff 23 days, that is, until March 29,
 2   2019, to “cure the defects” present in the Amended Complaint.
 4
            Plaintiff’s attorney, Joel F. Hansen, recently left his former firm, Cooper Levenson, PA, and
 5
     formed Hansen & Hansen Lawyers, LLC. The move took place on February 4, 2019. Mr. Hansen
 6
     has been heavily involved in getting his new firm up and running and has not had the proper amount
 7

 8   of time available to work on preparing the response required by the Court. Thus, the necessity of

 9   additional time in which to respond to this Court’s order.

10          Wherefore, it is respectfully requested that this Court grant an additional 28 days, until and
11
     including April 29, 2019, in which Plaintiff may prepare and file the Amended Complaint asked for
12
     by this Court. This request is made pursuant to FRCP 6(b).
13
            DATED this 26th day of March 2019.
14
                                                          Respectfully submitted:
15

16                                                        HANSEN & HANSEN, LLC

17                                                BY:     /s/ Joel F. Hansen______________
                                                          JOEL F. HANSEN, ESQ.
18                                                        Nevada Bar No. 1876
19                                                        9030 W. Cheyenne Ave. #210
                                                          Las Vegas, NV 89129
20                                                        Attorney for Plaintiff

21
             IT IS SO ORDERED.
22
             DATED: March 26, 2019
23

24

25                                                  ANDREW P. GORDON
                                                    UNITED STATES DISTRICT JUDGE
26

27
28
 1                                     CERTIFICATE OF SERVICE
 2          I hereby certify that I electronically filed the foregoing EMERGENCY MOTION OR
 4   REQUEST TO EXTEND TIME with the Clerk of the Court by using the electronic filing system on
 5   the 26th day of March 2019.
 6          Registered electronic filing system users will be served electronically.
 7

 8                                                        /s/ Lisa M. Sabin
                                                          An Employee of Hansen & Hansen, LLC
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27
28
